 1                             UNITED STATES DISTRICT COURT
 2                            EASTERN DISTRICT OF CALIFORNIA
 3

 4   WANDA BOGIE,                              CASE NO. 1:20-CV-0044 AWI JLT
 5                      Plaintiff
                                               ORDER FOR PARTIES TO SUBMIT
 6                v.                           STATUS REPORT
 7   ETHICON, INC., et al.,
 8                      Defendants
 9   _____________________________________
10
     JOANNA THOMPSON,                          CASE NO. 1:20-CV-0129 AWI JLT
11
                        Plaintiffs
12
                  v.
13
     ETHICON, INC., et al.,
14

15                     Defendants
     _____________________________________
16

17   JANEEN SMITH, et al.,                     CASE NO. 1:20-CV-0130 AWI JLT
18                      Plaintiffs
19                v.
20   ETHICON, INC., et al.,
21                      Defendants
22   _____________________________________
23
     ROSEMARY LOPEZ,                           CASE NO. 1:20-CV-0354 AWI JLT
24
                        Plaintiff
25
                  v.
26
     ETHICON, INC., et al.,
27
                        Defendants
28
     _____________________________________
 1

 2   FRANCES JENS, et al,                                  CASE NO. 1:20-CV-0357 AWI JLT
 3                          Plaintiffs
 4                    v.
 5   ETHICON, INC., et al,
 6                          Defendants
 7
     _____________________________________
 8

 9   CYNTHIA CLOSE, et al.,                                CASE NO. 2:19-CV-2237 AWI JLT
10                           Plaintiffs
11                     v.
12   ETHICON, INC., et al.,
13                          Defendants,
14

15

16          On April 1, 2020, the Court related and reassigned the above cases. A review of the docket
17 for the above cases raises a number of questions. To resolve those questions, the Court will order

18 the parties to submit a status report for each case. The status reports shall be filed jointly. To the

19 extent that the parties disagree on a matter, the status reports shall note that a disagreement exists

20 and have separate sections that describe each side’s position. Otherwise, if no disagreement is

21 expressly noted, the Court will assume that a representation is being made jointly on behalf of all

22 parties. Once the status reports are received, the Court will set a date for a telephonic status

23 conference. At the telephonic status conference, the Court will utilize the status reports and

24 discuss how to proceed with these cases, including resolving any outstanding motions, possible

25 discovery issues, and possible pre-trial conference, trial, or settlement conference settings.

26          As part of the status report for each of the above cases, the parties shall address the
27 following matters:

28          1.      Identify any outstanding motion that requires resolution by this Court;

                                                       2
 1            2.       To the extent that a motion is outstanding, and to the extent that the parties agree
 2                     that a motion should be granted, the parties should file a stipulation to grant that
 3                     motion (again to the extent that the parties agree);1
 4            3.       Identify any discovery issues that remain, including the need for any additional
 5                     discovery;
 6            4.       Identify any motions that may need to be filed (apart from motions in limine);
 7            5.       Identify any relevant motions, including Daubert related motions, that were
 8                     resolved by the MDL court prior to transfer;
 9            6.       Identify every cause of action that the Plaintiff will be pursuing in this Court;
10            7.       Identify every affirmative defense that the Defendants will be pursuing in this
11                     Court;
12            8.       Discuss whether the parties intend to request a settlement conference with a
13                     Magistrate Judge or a private mediator;
14            9.       Discuss procedures for resolving the above cases through trial and provide
15                     estimates for the length of time that each trial may last;
16            10.      Discuss the possibility of consolidating any of the above cases for trial; see, e.g.,
17                     Blount v. Boston Sci. Corp., 2019 U.S. Dist. LEXIS 142360 (E.D. Cal. Aug. 21,
18                     2019);
19            11.      Provide a best estimate as to the number and timing of any additional cases that
20                     might be transferred from MDL 2327 back to the Eastern District of California
21                     (both the Fresno and Sacramento Divisions);
22            12.      Any other matter that the parties believe is relevant to the efficient resolution of the
23                     above cases; and
24            13.      Provide several dates in which the parties will be available for a telephonic status
25                     conference.
26
     1
27    For example, the Court has seen motions for summary judgment/partial summary judgment that were filed by
     Defendants. The Plaintiff’s opposition for some of these motions essentially amounts to a notice of non-opposition.
28   In such instances, it seems that the parties should be able to file a stipulation for entry of partial summary judgment.


                                                                 3
 1               As the parties are well aware, both this Court and the general public have been affected by
 2 restrictions put in place to combat the spread of, and harm from, COVID-19. These restrictions

 3 directly impact the ability of the Court to resolve matters through jury trials. The parties should

 4 familiarize themselves with all general orders from the Eastern District of California regarding

 5 COVID-19. To date, that includes Eastern District of California General Order Nos. 610, 611,

 6 612, 613, and 614.

 7

 8                                                               ORDER
 9               Accordingly, IT IS HEREBY ORDERED that:
10 1.            No later than twenty-one (21) days from service of this order, the parties shall file joint
11               status reports in each of the above cases, consistent with this order;2 and
12 2.            Any scheduling conference that may have been set in any of the above cases is
13               VACATED.
14
     IT IS SO ORDERED.
15

16 Dated: April 2, 2020
                                                               SENIOR DISTRICT JUDGE
17

18

19

20

21

22

23

24

25

26
27

28   2
         If the parties need additional time to file status reports, they may file a stipulation for additional time.

                                                                      4
